          Case: 3:20-cv-00635-jdp Document #: 13 Filed: 08/27/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PAULO CRUZ GONZALEZ,

          Plaintiff,                                            ORDER
 v.
                                                               Case No. 20-cv-635-jdp
 JACKIE WESTOVER, et al.,

          Defendants.


         On July 30, 2020, I entered an order assessing plaintiff Paulo Cruz Gonzalez an initial

partial payment of $340.89 due by August 20, 2020. Dkt. 9. On August 24, 2020, plaintiff

submitted a letter along with documentation indicating that he requested that the institution

business office submit funds from his inmate account to pay the $350.00 fee and the institution

has yet to provide payment. Dkt. 12. However, it appears that the disbursement request

plaintiff submitted with his letter (dkt. 12-2), has yet to be approved by the institution business

office. Additionally, plaintiff is reminded that he is only required to pay $340.89 as an initial

payment not the full $350.00 fee. Therefore, I will construe plaintiff’s letter as a motion for

extension of time to submit the $340.89 initial partial payment. Plaintiff’s motion is

GRANTED.




                                             ORDER

         IT IS ORDERED that:

         1.      Plaintiff Paulo Cruz Gonzalez’s motion for extension of time to submit the

$340.89 initial partial payment, dkt. 12, is GRANTED.

         2.      Plaintiff may have until September 18, 2020 to submit the $340.89 initial

      partial payment. If plaintiff does not have enough money to make the initial partial
    Case: 3:20-cv-00635-jdp Document #: 13 Filed: 08/27/20 Page 2 of 2


payment from plaintiff’s regular account, plaintiff should arrange with authorities to pay

the remainder from plaintiff’s release account

   3.      If by September 18, plaintiff fails to submit the $340.89 initial partial payment

or show cause for his failure to do so, plaintiff will have withdrawn this case voluntarily and

the case will be closed without prejudice.

   4.      The clerk’s office is directed to mail the disbursement request (dkt. 12-2) and

a copy of this order to the institution business office.

                   Entered this 27th day of August, 2020.


                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
